DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on September 26, 2022 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5 and 6 of U.S. Patent No. 8,986,320. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences which exist between the claims would be obvious to one having ordinary skill in the art upon review of the accompanying claims and disclosure.
Present Applications Claims
US 8,986,320 Claims
1-5 
1
7
2
8
6
9, 10
1
11
5
12
2
13
6


Claim Objections
Claim 11 is objected to because of the following informalities: Claim 11 currently depends from itself. For purposes of examination, claim 11 is considered to depend from claim 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-6, 8-11 and 13-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Righini et al. (hereafter “Righini”)(US 2009/0018570).
	With regards to claim 1, Righini discloses a crimping device (10) for crimping a radially expandable and compressible prosthetic valve, comprising:
a crimping loop (26/24) having a first end portion, a second end portion and a loop portion extending between the first and second end portions and defining an opening configured to receive the prosthetic valve (as seen in at least Figure 1, 3 and 4),
wherein the crimping loop is movable between a first state (as seen in at least Figure 3a) in which the opening has a first diameter and a second state (as seen in at least Figure 3b)  in which the opening has a second diameter smaller than the first diameter such that when the prosthetic valve is positioned within the loop portion (as seen in comparing Figures 3a and 3b), movement of the crimping loop from the first state to the second state is effective to reduce a diameter of the prosthetic valve (as described in at least paragraph 0022).
With regards to claim 2, Righini discloses wherein the crimping loop  (26/24) is configured to move between the first state and the second state when the first end portion is moved relative to the second end portion [as described in at least paragraph 0016].
With regards to claim 3, Righini discloses wherein the crimping loop is configured to move between the first state and the second state when the first end portion is moved relative to the second end portion in a direction away from the second end portion and perpendicular to a longitudinal axis of the prosthetic valve [as seen in Figures 4a-4d].
With regards to claim 4, Righini discloses wherein the crimping loop comprises a wire frame [paragraph 0024].
With regards to claim 5, Righini discloses further comprising first (10a) and second (10b) actuation members, wherein the first end portion of the crimping loop is coupled to the first actuation member (as seen in at least Figure 4a), and the second end portion of the crimping loop is coupled to the second actuation member (as seen in at least Figure 4a), wherein the first actuation member is movable relative to the second actuation member to produce movement of the first end portion of the crimping loop relative to the second end portion of the crimping loop to move the crimping loop from the first state to the second state.
With regards to claim 6, Righini discloses further comprising a threaded member extending into a correspondingly threaded opening in the first actuation member, and wherein rotation of the threaded member causes movement of the first actuation member relative to the second actuation member.
	With regards to claim 8, Righini discloses a system for crimping a prosthetic valve, the system comprising:
the crimping device of claim 1 in the first state; and
a prosthetic valve in an expanded or partially crimped configuration positioned in the opening.
With regards to claim 9, Righini discloses a crimping device for crimping a radially expandable and compressible prosthetic valve, comprising:
a crimping loop (24/26) comprising a first end portion, a second end portion and a loop portion extending between the first and second end portions and defining an opening configured to receive the prosthetic valve, wherein the crimping loop has a first state in which the opening has a first diameter and a second state in which the opening has a second diameter smaller than the first diameter (as seen in at least Figure 1, 3 and 4),;
a first member (10a) coupled to the first end portion of the crimping loop; and
a second member (10b) coupled to the second end portion of the crimping loop;
wherein the first member is operably moveable relative to the second member to convert the crimping loop from the first state to the second state, which is effective to reduce a diameter of a prosthetic valve positioned within the opening  (as described in at least paragraph 0022).
With regards to claim 10, Righini discloses wherein the first member (10a) is movable in a direction extending away from the second member (10b) to convert the crimping loop from the first state to the second state.
With regards to claim 11, Righini discloses further comprising a screw knob (20) configured to move the first member relative to the second member [paragraph 0017].
With regards to claim 13, Righini discloses a system for crimping a prosthetic valve, the system comprising:
the crimping device of claim 9 in the first state; and
a prosthetic valve in an expanded or partially crimped configuration positioned in the opening [at least claim 20].
With regards to claim 14, Righini discloses further comprising a delivery catheter extending through the prosthetic valve [paragraph 002, 0013 & 0014].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA M EKIERT/Primary Examiner, Art Unit 3725